Citation Nr: 1705102	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 percent for chronic left L5-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1970 to April
1972, and from September 1976 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board previously considered this appeal in October 2014, and remanded these issues for further development in order to schedule VA examinations.  That development was completed, and the case returned to the Board for further appellate review.

The issue of service connection for peripheral neuropathy of the bilateral lower extremities has been raised by the record in an October 24, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The AOJ previously mistook this claim as one for radiculopathy of the bilateral lower extremities.  The record reflects, however, that the Veteran also has diagnoses of peripheral neuropathy and meralgia paresthetica.  The RO has yet to address this separate and distinct issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Board notes that during the course of the appeal the Veteran submitted a supplemental claim for compensation for an increased rating for the low back disability as well as service connection claims for the right shoulder and bilateral foot pain that was received by VA in November 2016.  The Veteran also included authorization to obtain VA outpatient treatment records.  In February 2017, VA sent the Veteran correspondence to inform him that he will be scheduled for a VA examination or reexamination in connection with his claim and that the identified medical records have been sought.  The examination was performed in February 2017 and additional VA treatment records were uploaded in February 2017.  The record also includes requests for private treatment records which were recently sent out in February 2017.

While the Board is cognizant that 38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105 (e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case for two reasons. First, the Board notes that the Veteran's substantive appeal was received in August 2011, and therefore, the provision of automatic waiver is not applicable in this case.  Moreover, even if that provision was applicable, the Board notes that the Veteran did not "submit" the evidence, but rather VA generated the relevant evidence in connection with another claim; the provision in that case does not provide for an automatic waiver of jurisdiction, but rather requires that the Veteran explicitly waive AOJ initial review of that evidence.  The Veteran has not done so in this case. Consequently, the Board must remand the case in order for the AOJ to address the 2017 VA examination and any other relevant evidence of record in the first instance.

The Board also notes that the increased rating claim for chronic left L5-S1 radiculopathy cannot be adjudicated until the increased rating claim for a low back disability is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Accordingly, the Board concludes that all available evidence that is pertinent to the claims herein has not been obtained and that there is insufficient medical evidence on file on which to make a decision on the claims.  These issues are still being developed by the RO, and are not ripe for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Complete any outstanding development that the AOJ began in February 2017, including obtaining updated VA treatment records and private treatment records.  

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim. The AOJ must specifically address the February 2017 VA examination, as well as any other pertinent and relevant evidence received since the last adjudication of that matter in the February 2015 supplemental statement of the case, including any evidence associated with the claims file in conjunction with this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




